            Case 2:20-cr-00273-MMB Document 1 Filed 08/27/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                 CRIMINAL NO.

                                                         DATE FILED:

KHAI,IF TIIGGI,F],                                       VIOLATIONS:
  a/k/a "Khalif Tuggles,"                                l8 U.S.C. $ 2119 (carjacking - I count)
  a/k/a "Khalif Downing"                                 l8 U.S.C. $ 92a(c)(1)(A) (use of a Iirearm
                                                         in furtherance of a crime of violence -
                                                         I count)
                                                         l8 U.S.C. S 924(ixl) (murder in the
                                                         course of using and carrying a firearm    -I
                                                         count)
                                                         l8 U.S.C. $ 2 (aiding and abetting)

                                             INDICTMENT

                                              COUNT ONE

THE GRAND JURY CHARGES THAT:

                On or about January 24,2017,in Phitadelphia, in the Eastem District         of
Pennsylvania, defendant

                                        KTIALIf,'TUGGLE,
                                      a/k/a "Khalif Tuggles,"
                                      a/k/a "Khalif Downing,"

and a person unknown to the grand    jury, with intent to cause death and serious bodily harm,

took, and aided and abetted the taking, from the person and presence of T.P., now deceased, by

force and violence, and by intimidation, of a motor vehicle, that is, a Ford Taurus, VIN

I   FAFP55U73Al27783, license plate PA KHC-2226, thathad been transported, shipped, and

received in interstate commeroe.

                All in violation of Title   18, United States Code, Sections 2119   and2.
            Case 2:20-cr-00273-MMB Document 1 Filed 08/27/20 Page 2 of 4




                                              COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

                 On or about Janvry 24, 2017 , in Philadelphia, in the Eastem District     of
Pennsylvania, defendant

                                         KHALIF TUGGLE,
                                        a/k/a "Khalif Tuggles,"
                                       a/k/a "Khalif Downing,"

knowingly carried, used, and discharged a firearm during and in relation to a crime ofviolence

for which he may be prosecuted in a court ofthe United States, that is, carjacking, in violation   of
Title   18, United States Code, Section 2119, as charged in Count One     ofthis indictment.

                 All in violation of Title   18, United States Code, Section   92a(cX1XA)(iii).
           Case 2:20-cr-00273-MMB Document 1 Filed 08/27/20 Page 3 of 4




                                             CoT]NT THRI.]E,

THE GRAND JURY FURTHER CHARGES THAT:

                 On or about Januuy 24,2017,in Philadelphia, in the Eastem District         of
Pennsylvania, defendant

                                         KHALIFTUGGLE,
                                       a/k/a "Khalif Tuggles,"
                                       a/k/a "Khalif Downing,"

knowingly carried, used, and discharged a firearm during and in relation to a crime ofviolence

for which he may be prosecuted in     a court   of the United States, that is, the carjacking ofa vehicle

that had travelled in interstate and foreign commerce, in violation of Title I 8, United States

Code, Section 2119, as charged in Count One of this indictment, and in the course of this

violation caused the death ofa person through the use of that firearm, which killing was a

murder, as defined in Title 18, United States Code, Section I I I    l, in that the defendant, with

malice aforethought, unlawtrlly killed T.P., willfully, deliberately, maliciously, and with

premeditation.

                 All in violation of Title   18, United States Code, Section   924C)0).

                                                          A TRUE BILL:



                                                          (




                    cSAIN
United States Attornev
    No.

                        TINITED STATES DISTRICT COURT

                               Eastern District of Pennsylvania


                                         Criminal Division

                         TIIE UNITED STATES OF AMERICA


                                               KHALIF TUGGLE,
                                             a,/k/a"Khalif Tuggles,"
                                             a/k/a "Khalif Downing"

                                             INDICTMEN'I

                                                  Counts

l8 U.S.C.   $
            2l l9 (carjacking - I count); l8 U.S.C. $ 92a(c)(l)(l) (use of a flrearm in
 f'urtherancc of a crime of violence- I count); l8 U.S.C. $ 924(|Xl) (murder in the
course of using and carrying a flrearm - I count); l8 U.S.C. $ 2 (aiding and abetting)




                 l:ilcd in opcn court this
                       of                                     A,D,20
                                                                                          Case 2:20-cr-00273-MMB Document 1 Filed 08/27/20 Page 4 of 4




                                                      Clerk

                                       Bail. $
